Citation Nr: 0209576	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-24 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of malaria.  

2.  Entitlement to service connection for a claimed 
disability manifested by numbness of the left leg.  

3.  Entitlement to service connection for a liver disorder, 
claimed as due to the exposure to herbicides.  

4.  Entitlement to an increased rating for the service-
connected cervical disc disease, residuals of herniated 
nucleus pulposus, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to an increased rating for the service-
connected lumbar disc disease, currently evaluated as 40 
percent disabling.  





REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1967 with subsequent service in the National Guard.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1996.  

In January 2000, the Board found that the veteran had 
presented a well-grounded claim of service connection for 
residuals of malaria and remanded that matter as well as the 
other matters in appellate status to the RO for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran is shown as likely as not to have had 
residuals of malaria that he contracted in service.  

2.  The veteran's currently demonstrated numbness of the left 
leg is a symptom of the service-connected lumbar disc 
disease; a separate and distinct disability manifested by 
left leg numbness is not demonstrated.  

3.  The veteran currently is not shown to have a liver 
disability due to service or as the result of exposure to 
herbicides in service.  

4.  The veteran's service-connected cervical disc disease, 
status post fusion, is shown to be productive of a level of 
disability that more nearly approximates that of severe 
intervertebral disc syndrome with symptoms compatible with 
neuropathy manifested by intermittent numbness, 
characteristic pain and demonstrable muscle spasm, but 
findings of an absent reflex and other neurological findings 
appropriate to the site of a diseased disc with little 
intermittent relief are not demonstrated; ankylosis of the 
cervical spine is not demonstrated.  

5.  The veteran's service-connected lumbar disc disease is 
shown to be productive of a level of disability that more 
nearly approximates pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, a 
demonstrated motor deficit involving the left lower 
extremity, and other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief; 
ankylosis of the lumbar spine is not demonstrated.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, he 
is shown to have disability due to malaria that was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  

2.  The veteran does not have a separate disability 
manifested by numbness of the left leg due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

3.  The veteran does not have current liver disability due to 
disease or injury that was incurred in or aggravated by 
service or as a result of exposure to herbicides in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

4.  The criteria for the assignment of a 40 percent rating 
for the service-connected cervical disc disease, status post 
fusion, have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5290, 5293 
(2001).  

5.  The criteria for the assignment of a 60 percent rating 
for the service-connected lumbar disc disease have been met. 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5292, 5293 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decisions, Statements of the Case, 
Supplemental Statements of the Case and letters, As well as 
the Board's remand, informed him of the evidence needed to 
support his claims.  VA has met its duty to inform the 
veteran.  

The Board concludes that the discussions in the RO's 
decisions, Statements of the Case and Supplemental Statements 
of the Case as well as the Board's remand informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

Hence, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons set forth hereinabove, the Board believes 
that the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  


I.  Service Connection

The veteran is claiming service connection for malaria; for 
numbness of the left leg; and for a liver disorder claimed as 
due to herbicide exposure.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).  Subsequent manifestations of a chronic disease 
in service, however remote, are to be service connected, 
unless clearly attributable to intercurrent causes.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b) (2001).  

A number of diseases, including malaria and cirrhosis of the 
liver, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In certain circumstances, a disease associated with exposure 
to herbicide agents will also be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001).  

In this regard, the Board notes that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e), as amended by 66 
Fed. Reg. 23,166-23,169 (May 8, 2001).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59,232- 
59,234 (1999).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  


A. Residuals of Malaria

The veteran asserts that he was treated for Malaria in 1966 
on Hospital Ship Repose for 2 months.  The veteran further 
asserts that he had some relapses that affected his 
equilibrium with associated high fever.  

A careful review of the veteran's service medical records are 
negative for complaints, findings or diagnosis of malaria.  

The service personnel records have been reviewed and show 
that the veteran was transferred as sick in July 1966 aboard 
the USS Repose.  

In a February 1995 statement, the veteran indicated that, in 
1972 or 1973, he had a recurrence of malaria while in Tampa, 
Florida.  The veteran further maintains that he was treated 
by a private doctor, whose name he did not remember.  He also 
reported that he was provided Chloroquine medication from the 
VA Medical Center in Miami, Florida.  

In April 1995 correspondence to the RO, a private doctor 
noted that he had evaluated the veteran in his office in 
December 1973.  At that time, the veteran gave a past history 
of having had malaria during service in Vietnam where he was 
treated in 1966.  The doctor also noted that the veteran gave 
a history of having had the recurrent and sudden onset of 
general malaise, headache, followed by high fever, myalgia 
and chills associated with profuse night sweats while in 
Florida, just prior to seeing him in December 1973.  

The private doctor noted that he continued the veteran on 
Chloroquine which was originally prescribed by a doctor in 
Florida in December 1973.  The doctor also noted that the 
veteran was seen again in September 1984 with complaints of 
high fever, chills, general malaise and myalgia.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1996.  With regard to the 
claimed malaria, the veteran testified that he was treated in 
"the malaria ward" during service in 1966.  

The veteran also testified that, after service, he was 
treated for malaria by a private doctor during a vacation in 
Florida.  The doctor prescribed medication for him which was 
subsequently continued by his family doctor upon his return 
home.  

The veteran maintains that he received the malaria medication 
from a VA Medical Center in Miami, Florida.  It does not 
appear that the RO has attempted to secure these records.  
The Board notes that, because all VA records are 
constructively of record, Bell v. Derwinski, 2 Vet. App. 611 
(1992), that the RO should have attempted to obtain medical 
records from the VA Medical Center in Miami. 

However, in this case, obtaining records showing treatment 
for malaria in 1973 is not necessary to substantiate the 
veteran's claim.  Under 38 U.S.C.A. § 1110, it is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In this case, the Board notes that the veteran was afforded a 
VA examination for malaria in September 2000.  At that time, 
the veteran reported that he had one bout of recurrence 
approximately 21 years prior thereto and that he had had no 
further difficulties.  

Significantly, the examiner noted, after reviewing the 
veteran's claims file, that it was apparent that the veteran 
did have malaria in the past.  The final impression was that 
of history of malaria with recurrence over "12" years ago.  

In this case, the Board finds the evidence to be in relative 
equipoise with respect to the veteran's assertion that he 
currently has residuals of malaria that was contracted in 
service in the Republic of Vietnam.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of malaria is warranted.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  


B.  Numbness of the Left Lower Extremity

The veteran asserts that service connection for numbness of 
the left leg is warranted.  The Board notes that the veteran 
has medical evidence of numbness of the left leg, but that 
the numbness has been attributable to the veteran's service 
connected lumbar disc disease and is part and parcel of that 
disability.  

At his personal hearing in February 1996, the veteran himself 
testified that the symptoms of his lumbar disc disease 
included numbness of the left leg.  

These assertions are supported by medical evidence of record.  
Specifically, during the veteran's September 2001 VA 
examination, the examiner stated that the veteran had motor 
weakness in his left lower extremity, which was undoubtedly 
associated with his spinal pathology.  

Moreover, the Board notes that the rating for the service 
connected lumbar disc disease has been increased to 60 
percent, as noted hereinbelow, to account for the numbness 
and other symptomatology involving his lower extremity.  

In light of the foregoing, the Board finds that the veteran 
does not have a separately ratable disability manifested by 
numbness of the left leg for which service connection can be 
granted.  Accordingly, the claim must be denied.  


C.  Liver Disorder

A careful review of the veteran's service medical records is 
negative for any complaints, findings or diagnosis of a liver 
disorder.  

The veteran indicated in February 1995 that he has never been 
treated for a liver disorder, but that various doctors have 
told him during check-ups that he had an enlarged liver.

The veteran was afforded a VA examination in June 2000.  
There were no liver abnormalities noted, and there was no 
diagnosis referable to the liver.  The examiner noted that 
the veteran did not have any overt evidence of anemia, 
leukemia or cancer.  

None of the other examinations afforded to the veteran noted 
any type of liver disorder.  

In summary, the veteran asserts that he has an enlarged 
liver.  However, no medical evidence has been presented to 
support the veteran's assertions that he has an enlarged 
liver or any other type of liver disorder whatsoever.  

The veteran has been asked to submit supporting evidence, but 
there is simply no competent evidence to establish the 
presence of a current liver disability.  

In this case, there is simply no evidence to support the 
veteran's assertion that he currently has a liver disability, 
and the veteran's assertion in this regard may not be 
considered a competent diagnosis of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions.)  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
veteran's claim of service connection must be denied because 
the medical evidence does not show that he currently has a 
liver disability due to disease or injury that was incurred 
in or aggravated by service.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).  

At the outset, the Board points out that the veteran's 
ratings for the service-connected cervical disc disease and 
lumbar disc disease have been increased during the pendency 
of this appeal as noted hereinbelow.  

Historically, service connection for residuals of herniated 
nucleus pulposus at C5-6 and L5-S1, post operative status was 
granted in a February 1984 rating decision.  A 10 percent 
disability rating was assigned.  

In an October 1989 rating decision, the RO assigned separate 
10 percent ratings for the service-connected cervical disc 
disease and for the lumbar disc disease.  

In response to the veteran's September 1994 claim for 
increase, the RO issued a rating decision in June 1995 which 
denied increased ratings for the service-connected cervical 
and lumbar spine disabilities.  The veteran timely appealed 
that determination.  

In a November 1996 rating decision, the rating for the 
service-connected cervical disc disease was increased to 20 
percent.  

In an October 1997 rating decision, the rating for the 
cervical disc disease was further increased to 30 percent.  

Finally, in a January 2002 rating decision, an increased 
rating of 40 percent was assigned for the service-connected 
lumbar disc disease.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Consequently, the matters of an increased ratings for 
cervical disc disease and lumbar disc disease remain in 
appellate status.  


A.  Cervical disc disease

The veteran's cervical disc disease, status post fusion, is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290, for 
severe limitation of motion of the cervical spine.  A 30 
percent rating is the maximum allowable rating under that 
Diagnostic Code.  

Other ratings for consideration include those of Diagnostic 
Code 5293 for intervertebral disc syndrome.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent evaluation is assignable for severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief.  

A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

The Board has considered other Diagnostic Codes with regard 
to the veteran's service-connected low back disability which 
provide for ratings in excess of 60 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2001), 
complete bony fixation (ankylosis) of the spine warrants a 
100 percent rating when unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) is 
shown.  

During the pendency of this appeal, the veteran was afforded 
VA examinations of the cervical spine in September 1997, June 
2000 and September 2001.  During all of these examinations, 
the veteran has complained of numbness in the upper 
extremities, particularly the left side.  

The examiners indicated that the veteran presented with 
limitation of motion and paraspinal cervical muscle spasm.  

In the September 1997 examination report, the examiner noted 
that neurologic examination of the left upper extremity 
demonstrated absent two point discrimination over the left 
hand and forearm over the ulnar and radial nerve 
distribution.  

The impression was that of residual paresthesias of the left 
hand and forearm following cervical diskectomy at C6-7.  

The findings with regard to the radiculopathy of the left 
upper extremity were reiterated in the June 2000 VA 
examination.  

The veteran was most recently afforded a VA examination of 
his cervical spine in September 2001.  It was noted that the 
veteran had recently undergone an anterior cervical 
diskectomy and fusion and instrumentation of the cervical 
spine in 2001.  The veteran's currently complaints included 
those of having pain most nights and intermittent decreased 
sensation and numbness in both upper extremities, left 
greater than right.  

An examination of the cervical spine revealed 0 to 20 degrees 
of rotation to the left and 0 to 20 degrees of rotation to 
the right.  The veteran lacked approximately 6 cm to 7 cm of 
being able to touch his chin to his chest.  The veteran 
essentially had very limited cervical spine extension.  There 
was a well-healed scar over the dorsal aspect of the cervical 
spine.  

The examination showed that his motor strength was 5/5 both 
proximally and distally, which was symmetrical and bilateral.  
The veteran had good 5/5 grip strength.  The veteran had 
normal sensation in the median, radial and ulnar 
distribution.  

The diagnosis was that of severe limitation in range of 
motion of his cervical spine.  The examiner noted that the 
veteran had intermittent numbness of bilateral upper 
extremities secondary to position and certainly secondary to 
some of his spinal pathology.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected cervical disc disease, status post fusion, 
more nearly approximates the criteria for severe 
intervertebral disc syndrome with symptoms on intermittent 
numbness compatible with neuropathy, characteristic pain and 
demonstrable muscle spasm under the provisions of Diagnostic 
Code 5293.  

The Board emphasizes that it must consider the findings of 
pain pursuant to 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v Brown, 8 Vet. App. 202 (1995).

In this instance, the veteran has consistently voiced 
complaints of constant pain associated with his cervical 
condition and most recent VA examination included findings of 
functional limitation related thereto, as well as 
neurological impairment.  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by his cervical disc disease, 
status post fusion, warrants the assignment of a 40 percent 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5293 
(2001).  


B.  Lumbar disc disease

The veteran's lumbar disc disease, status post fusion, is 
currently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, for 
severe limitation of motion of the lumbar spine.  A 40 
percent rating is the maximum allowable rating under this 
Diagnostic Code.  

Other ratings for consideration include Diagnostic Code 5293 
for intervertebral disc syndrome.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent evaluation is assignable for severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief.  

A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).  

The Board has considered other Diagnostic Codes with regard 
to the veteran's service-connected low back disability which 
provide for ratings in excess of 60 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2001), 
complete bony fixation (ankylosis) of the spine warrants a 
100 percent rating when unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) is 
shown.  

At the June 2000 VA examination of the spine, the veteran's 
primary complaint was that of left leg radiculopathy with 
cramping pain.  The veteran reported that the symptoms have 
been getting worse over the past several years.  His 
activities were worse with doing any steps, climbing up and 
down steps, or walking.  

On examination of the low back, the examiner noted some loss 
of lordosis and limitation of motion.  In addition, 
diminished sensation in the lateral aspect of the left foot 
in the L5-S1 distribution was noted.  The impression 
including that of new radiculopathy of the left lower 
extremity.  

The veteran was most recently afforded a VA examination for 
the lumbar spine in September 2001.  At that time, the 
veteran complained of having numbness in both feet, left 
greater than right.  

On examination of the lumbar spine, the veteran's range of 
motion was essentially 0 to 5 degrees of flexion, and 0 to 5 
degrees of extension.  The veteran was able to rotate 
approximately 20 degrees to the right and 20 degrees to the 
left.  There were no stepoff, and the veteran did have a loss 
of his lumbar lordosis.  There was a well-healed scar over 
the dorsal aspect of the lumbar spine.  

The lower extremities motor examination showed that the 
veteran was 5/5 both proximally and distally in the right 
lower extremity.  The veteran was 4+/5 in the left lower 
extremity both proximally and distally.  The veteran had 4+/5 
extensor hallucis longus on the left and 5/5 extensor 
hallucis longus on the right.  The veteran was able to toe 
stand and heel stand with some moderate amount of difficulty.  

The diagnosis was that of severe limitation of motion of the 
lumbar spine.  The examiner further noted that the veteran 
had motor weakness in the left lower extremity, which was 
undoubtedly associated with his spinal pathology.  

Based on a review of the evidence of record, the Board finds 
that the disability picture associated with the veteran's 
service-connected lumbar disc disease more nearly 
approximates the criteria for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief as described in the provisions of 
Diagnostic Code 5293.  

The Board emphasizes that it must consider the findings of 
pain pursuant to 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v Brown, 8 Vet. App. 202 (1995).  

In this instance, the veteran has consistently voiced 
complaints of constant pain associated with his lumbar 
condition and most recent VA examination included findings of 
functional limitation related thereto, as well as 
neurological impairment.  The September 2001 examiner noted 
that his lower extremity radiculopathy was undoubtedly 
related to the lumbar disc disease.  

The Board finds that, when considering the veteran's 
complaints of pain and numbness and the recorded clinical 
findings, the disability picture presented by his lumbar disc 
disease warrants the assignment of a 60 percent rating.  38 
C.F.R. § 4.71a including Diagnostic Code 5293 (2001).  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for an 
increased rating for the service-connected lumbar disc 
disease.  



ORDER

Service connection for the residuals of malaria is granted.  

Service connection for a disability numbness of the left 
lower extremity is denied.  

Service connection for a liver disorder claimed as due to 
exposure to herbicides is denied.  

An increased rating of 40 percent for the service-connected 
cervical disc disease is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 60 percent for the service-connected 
lumbar disc disease is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

